10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attomey
JUSTIN J. GILIO ' "
Assistant United States Attomey APR 18 2[]19

2500 Tulare Street, Suite 4401

Fresno, CA 93721

relephone; (559) 497-4000 . EAS°% §r§o?'ss ° gA°L‘P,-%“J~¢~
Facsimile: (559) 497-4099 av

 

 

DE”UW CLER|\

Attorneys for Plaintiff
United States of America

IN THE WITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:~19-MJ-00070 SKO
Plaintiff, 1
' ORDER UNSEALING COMPLAINT
v.
MARQUIS LEoNARD HAWKINS,
Defendants.

The United States having applied to this Court for a complaint and arrest Warrant in the above~
captioned proceedings and having applied for the complaint and Warrant to remain under seal in order to
prevent interference With law enforcement’s ability to apprehend the defendant, and the arrest Warrant

now having been executed and the need for sealing has ceased;

IT IS ORDERED that the complaint and arrest Warrant filed in the above-entitled matter shall be

unsealed.
Dated Apn'l/§/2019 /W £¢%

Hoiiorab‘le `Barbara A. MG@Jg/fe
UNITIED STATES MA RATE JUDGE

Order Unsealing Complaint and .Arrest
Warrant

 

 

 

